Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered June 1, 2006, which, in a proceeding pursuant to Real Property Tax Law article 7, denied petitioner’s motion to reject the report of a Judicial Hearing Officer and granted respondents’ cross motion to confirm that report, unanimously affirmed, without costs.
Petitioner failed to submit credible evidence sufficient to rebut the presumption of validity that attaches to an assessment by a taxing authority (see Matter of Bass v Tax Commn. of City of N.Y., 179 AD2d 387 [1992], lv denied 80 NY2d 751 [1992]). We perceive no ground to disturb the hearing officer’s finding that petitioner was not entitled to a decrease in the value of the building because the building required new windows and plumbing, since the costs of replacing the windows and plumbing, i.e., major capital improvements, could be readily recouped through rent increases (see Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206 [1989]). In addition, petitioner failed to establish that the building contained significant asbestos-containing material requiring removal, or that rent was generated by 403 units instead of 370, inasmuch as the offering plan stated that 33 units were vacant. Concur—Mazzarelli, J.P., Sullivan, Buckley, Sweeny and Catterson, JJ. [See 12 Misc 3d 1177(A), 2006 NY Slip Op 51263(H).]